Citation Nr: 0113124	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for status post fracture 
of metacarpals of the right middle, ring, and little fingers, 
currently evaluated as non-compensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985, and from March 1986 to September 1992.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a noncompensable rating 
for the disability on appeal.


REMAND

The veteran essentially contends that he is entitled to a 
compensable evaluation for his service-connected status post 
fracture of the metacarpals of the right middle, ring, and 
little fingers.  In particular, he contends that he should be 
rated at least as 10 percent disabled due to the pain, 
swelling, decreased movement, decreased grip strength, and 
problems grasping and gripping things.  In reviewing the 
claims file, the Board finds that additional action is 
required prior to appellate disposition.

Initially, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which modified the circumstances under which VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).
 
Upon a preliminary review of the claims file, it has come to 
the Board's attention that the veteran received outpatient 
treatment at the VA Medical Center (VAMC) in Danville, 
Illinois, for his service-connected disability.  In the 
veteran's June 1998, Statement in Support of Claim, he 
indicated that he had been treated several times at the 
Danville VAMC for the claimed disability during the eighteen 
months previous to his request for an increased rating, and 
that he was scheduled for rehabilitation at the Danville VAMC 
in the near future.  However, in looking at the few VA 
outpatient treatment records contained within the claims 
file, it does not appear that they are complete.  In this 
regard, the Board refers to the following references of 
outstanding treatment records in the claims file:  (1) a June 
1998 treatment record indicates that the veteran was referred 
to rehabilitation, but there are no rehabilitation records in 
the file; (2) the examiner in the October 1998 VA examination 
indicated that the veteran would be given an electromyography 
study to see if there were nerve injuries, which also is not 
of record; (3) an October 1998 occupational therapy entry 
(attached to the September 1999 rating decision) indicates 
that the veteran had been provided joint mobilization, 
although there are no records corresponding to that 
treatment; and, (4) a February 1999 annual history and 
physical examination noted that the veteran had been 
evaluated for pain in his forearm by the rehabilitation 
department at Danville VAMC, although such records are not in 
the claims file. 

In addition, the Board refers the RO to the October 1998 VA 
examination. Noted in the beginning of the examination 
report, the examiner indicates that there were no available 
records except for two previous visits to the Danville VAMC.  
The examiner further indicated that there were no available 
records of the previous examinations.  At this time, the 
Board would note that a December 1996 VA outpatient treatment 
record indicates that the veteran requested an examination in 
order to apply for a postal job.  The Board is unable to 
ascertain from the record whether the veteran was provided 
that examination.  The Board finds that in light of these 
references, as well as those noted in the paragraph above, 
along with the veteran's statements, the corresponding 
medical records need to be obtained in order to properly 
decide the veteran's claim on appeal.  The Board notes that 
the VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").

The Board is also of the opinion that once the additional 
records are obtained, the veteran should be afforded an 
additional VA examination, in light of the missing records at 
the time of the October 1998 VA examination.  Additionally, 
the Board notes that the October 1998 VA examination did not 
comment on the degree of limited motion of the fingers, if 
any.

Further, the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA. Because of the change in the law brought about by the 
VCAA, a remand to the RO is required in this case, so that 
the RO may comply with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  With regard to the case at hand, the Board concludes 
that the veteran should be afforded a VA examination and 
efforts should be made by the RO to obtain the veteran's VA 
outpatient medical records and any further records, 
identified by the veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

2.  The RO should obtain and associate 
with the claims file all treatment 
records from the VAMC in Danville, 
Illinois, including those specifically 
identified in: (1) the June 1998 
treatment record, which referred the 
veteran for rehabilitation; (2) the 
October 1998 VA examination which 
referred to a physical therapy evaluation 
of the veteran's right hand; (3) the 
October 1998 occupational therapy entry 
(attached to the September 1999 rating 
decision) that indicated that the veteran 
had been provided joint mobilization; and 
(4) the February 1999 annual history and 
physical examination, that noted that the 
veteran had been evaluated for pain in 
his forearm by the rehabilitation 
department at Danville VAMC.  The RO is 
also requested to obtain the 
electromyography study that was ordered 
to be conducted in connection with the 
veteran's request for an increased 
rating, per the October 1998 VA 
examination.  If any of the foregoing 
records are unavailable, such should be 
clearly documented in the veteran's 
claims file.  

3. In addition, the RO should contact the 
veteran and ask him to provide the names 
and addresses of all health care 
providers, both VA and non-VA, who have 
treated him for status post fracture of 
the metacarpals of the right middle, 
ring, and little fingers, since his 
discharge from service, and whose records 
are not yet associated with the claims 
file.  After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records identified by the 
veteran.  All requests for records, 
including responses to those requests, 
should be clearly documented in the 
veteran's claims file.  

4.  After the foregoing has been 
completed, the veteran should be afforded 
an examination to ascertain the nature 
and severity of any disability of the 
metacarpals of the middle, ring or little 
fingers, which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, to include any 
electromyography studies to determine if 
any nerve injuries are present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly VA outpatient 
treatment records and any additional 
records obtained pertaining to the 
treatment of status post fracture of the 
metacarpals of the right middle, ring, 
and little fingers, and offer an opinion 
to the following: (1) whether there is 
favorable or unfavorable ankylosis of any 
or all of the metacarpals of the middle, 
ring, or little fingers; and, (2) whether 
there is limitation of motion of any or 
all of the metacarpals of the middle, 
ring, or little fingers; specifically, 
whether any finger manifests limited 
motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the 
transverse fold of the palm, or 
limitation of motion of less than 1 inch 
in either direction.  All opinions should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



